Citation Nr: 0502393	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to disability compensation under section 1151, 
title 38, United States Code for residuals of an attempted, 
unsuccessful lumbar puncture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1955 to February 
1959.

This appeal is from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran underwent a failed attempt to perform a 
lumbar puncture procedure at the Nashville VA Medical Center 
on July 29, 1996.

2.  The veteran had low back and left hip pain and diagnosis 
of degenerative disc disease by x-ray prior to the lumbar 
puncture.

3.  The unsuccessful attempt to perform lumbar puncture did 
not cause or aggravate degenerative disc disease.

4.  VA committed no carelessness, negligence, lack of proper 
skill, error in judgment, or other instance of fault in 
providing the veteran hospital care, medical or surgical 
treatment on July 29, 1996.


CONCLUSION OF LAW

Disability compensation for residuals of an unsuccessful 
lumbar puncture performed at Nashville VAMC on July 29, 1996, 
is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Compensation under 38 U.S.C. § 1151

The veteran asserts that he has additional lumbar spine 
disability as a result of VA hospital care, medical or 
surgical treatment for which he is entitled to compensation.

VA will pay compensation for qualifying additional disability 
of a veteran in the same manner as if such additional 
disability were service connected.  The additional disability 
if the disability or death was not the result of the 
veteran's willful misconduct, and the disability was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary [of Veterans Affairs], wither by a 
Department employee or in a Department facility as defined 
[by statute], and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 
2002).


The following facts are not in dispute.  On July 29, 1996, 
the veteran presented to the emergency room of Nashville VAMC 
complaining of severe headache.  He reported a long history 
of migraine headache and that the instant headache was 
different.  An attending physician in the emergency room 
elected to perform a lumbar puncture to look for an 
infectious agent or blood in the cerebrospinal fluid to 
attempt to diagnose the veteran's presenting condition.  The 
veteran signed an informed consent for the lumbar puncture, 
which is of record.  On the contemporaneous treatment record, 
the physician noted his failure to accomplish the lumbar 
puncture.

No surgical report or other description of the procedure is 
of record.  The authorized custodian of the VA medical 
records has certified that the records provided the RO are 
complete and that there are no others.  The veteran testified 
that the emergency room physician made multiple attempts to 
accomplish the lumbar puncture, placing him in several 
different postures and bending or breaking at least three 
needles before aborting the attempt.  The veteran further 
testified that the physician then consulted with another, and 
the veteran overheard the other physician inform the 
attending physician that "they did not perform spinal taps 
in the ER," or words to that effect.

The contemporaneous medical record of the event, signed by 
the treating physician, bears only a hand-written note 
stating, "failed L[umbar] P[uncture] by me."  Absent a more 
detailed official record, the Board assumes for the sake of 
discussion that the physician placed the veteran in multiple 
positions and bent or broke multiple needles before aborting 
the procedure.  The Board further assumes, absent 
contradictory evidence, that the veteran correctly overheard 
one doctor tell another that it was improper to perform a 
lumbar puncture in the emergency room.

Application of the law to these facts shows that the failure 
of the lumbar puncture and any breach of protocol by the 
administration of a lumbar puncture in the emergency room are 
not material evidence for the veteran's claim.  Those facts 
do not substantiates the claim, because they do not alone 
show that the veteran has additional disability, or, if he 
does, that it is proximately due to the manner of performance 
of the lumbar puncture or to the execution of the attempt in 
the emergency room.

The material factual matters in dispute are whether the 
veteran has additional disability due to VA hospital care, 
medical or surgical treatment, or examination, and, if so, 
whether it results from VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.

The veteran reported in his September 2002 notice of 
disagreement and reiterated in hearing testimony in July 2004 
that he had no back or hip pain prior to the failed lumbar 
puncture.  He testified that he has had continuous pain of 
varying severity intractable to numerous methods of treatment 
from the moment of the lumbar puncture to the present.  He 
also testified that one or more doctors had told him that 
examination revealed extensive scarring around his spinal 
cord that looked like prior surgery, and that they, the 
commenting physician, would not "touch" his spine.  The 
veteran's opinion was that these doctors were insinuating 
that some harm had been done him by the lumbar puncture.

A VA neurosurgeon examined the veteran in August 2004.  The 
examination comprised a detailed clinical interview of the 
veteran, clinical examination, and a detailed review of the 
veteran's claims file with medical records.  The examiner 
noted the veteran's history of no back problems before the 
lumbar puncture.

Comparison of the August 2004 examiner's summary of the 
veteran's medical records with the records confirms the 
examiner's accuracy.  The examiner noted that the medical 
records include the veteran's reports of left hip pain on in 
February 1993, and that he complained to a physical therapist 
of back pain.  He was seen in the VA rheumatology clinic in 
August and December 1993 and in January 1994, when 
examination revealed tenderness over the left posterior hip.  
The notes of subsequent visits show concern whether the pain 
was neurological.

In addition to the medical records the August 2004 examiner 
noted, the medical records show that a November 1991 lumbar 
spine x-ray revealed mild degenerative disc disease at the 
L5-S1 intervertebral disc with a clinical history of pain.  
These findings were essentially repeated in reports of 
December 1992 and, significantly, a February 1997 x-ray study 
report shows essentially the same findings as the November 
1991 and December 1992 reports.

Taking the medical evidence all together, the veteran's 
testimony of onset of low back disease and symptoms 
concurrent with the July 1996 failed lumbar puncture 
procedure is impeached and must be rejected as not credible.  
His report of comments about scarring around his spine is not 
probative medical evidence pertinent to his claim, because 
his lay account of the undocumented comments of one or more 
unidentified physician's is not medical evidence.  Medical 
diagnosis or findings are probative medical evidence only if 
made by persons that have the medical expertise necessary to 
reach the conclusion proffered; a lay report is not such 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance of the evidence is that the failed lumbar 
puncture did not cause the veteran's low back pathology.

The remaining question is whether the veteran has additional 
low back disability resulting from aggravation of the 
existing low back pathology.  The August 2004 examiner 
addressed whether the veteran's back and hip pain were 
significantly worsened post lumbar puncture attempt.  The 
examiner noted that the veteran was seen approximately two 
weeks after the procedure on August 13, 1996.  The veteran 
complained of migraine headaches without notation that the 
veteran complained of back or hip pain.  When seen in 
September 1996, the veteran had abdominal complaints, again 
no complaint of back or hip pain was noted.  In February 
1997, the veteran complained of worsening back pain with 
radiation in the left hip.  He reported a history of 
degenerative disc disease and "slipped" lumbar disc with 
exacerbation of pain of about one week's duration, similar to 
an exacerbation of pain after his spinal tap in July 1996, 
which had lasted about five days then improved

Subsequent to February 1997, there are numerous notes of 
complaints of low back pain, and extensive notes of multiple 
methods of treatment by injections, radio frequency ablation 
of nerves, and other methods.  The most recent treatment of 
record was in April 2004.  The August 2004 examiner noted 
that computed tomography myelogram in July 1997 showed minor 
annular disc bulges and minor bilateral facet proliferation 
at both L4-5 and L5-S1 levels.  A January 2004 magnetic 
resonance imaging scan showed severe degenerative disc 
disease with endplate changes at L5-S1 and associated severe 
facet degeneration; L4-5 severe canal stenosis with broad-
based disc bulge and severe facet hypertrophy; and L3-4 
broad-based disc bulge with mild hypertrophy.  The examiner 
recorded the veteran's ranges of motion, which were limited, 
but straight leg raising examination was negative for 
neurological signs.  Motor function and muscle tone were 
normal in the lower extremities.  There was no change in 
muscle tone or abnormal movements.  Strength was normal and 
his gait was unremarkable.  Sensory examination was intact, 
and deep tendon reflexes were symmetric bilaterally.

The examiner's impression was that the veteran had complaints 
of hip and back pain prior to the attempted lumbar puncture 
of July 29, 1996, with a historical note in February 1997 of 
complaints of pain after the lumbar puncture, but with no 
reported complaints of back pain in a neurosurgical note two 
weeks after the attempted lumbar puncture.  The examiner 
concluded that increased back pain after the attempted 
puncture was quite transient.

Regarding whether any part of the lumbar puncture procedure, 
including positioning or wrong needle placement, could cause 
or aggravate degenerative disc disease, the examiner noted 
the lack of detailed description of the positions used or why 
the treating physician had difficulty performing the 
puncture, but that repeated attempt at lumbar puncture could 
damage soft tissue and other structures between the skin and 
spin, with associated pain being "self-limited."

The examiner concluded that it is not likely that 
unsuccessful lumbar puncture attempts could produce permanent 
degenerative spine disease.  Based on her review of the 
records, she did not believe the unsuccessful lumbar puncture 
attempt was the cause of increased back pain or disability 
over time.  The examiner found no evidence that there was 
carelessness, negligence, lack of proper skill, error of 
judgment, or other instance of fault by VA in furnishing 
medical treatment.

The preponderance of the evidence is consistent with the 
August 2004 examiner's conclusions.  Additionally, comparing 
the July 1996 informed consent to the medical records 
subsequent to the unsuccessful lumbar puncture attempt, the 
preponderance of the evidence shows that the veteran does not 
have additional disability that was proximately caused by an 
event not reasonably foreseeable.

In sum, the preponderance of the evidence is that veteran 
does not have additional disability that is the residual of 
an attempted, unsuccessful lumbar puncture performed at a VA 
hospital by a VA physician.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.358, 3.800 (2004).



II.  Duty to Notify and to Assist

The veteran filed a claim for compensation pursuant to 
38 U.S.C. § 1151 in July 2000.  VA initially notified the 
veteran by July 2000 letter of the evidence necessary to 
complete a well-grounded claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  On November 1, 2001, VA notified the veteran by 
letter of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2004).

The November 2001 letter notified the veteran of evidence and 
information necessary to substantiate his claim and informed 
him which information and evidence, if any, he must provide 
VA, and which information and evidence, if any, VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2003).

The veteran's response of November 2001 reported that all 
Nashville VAMC had all pertinent evidence.  The veteran 
testified under oath in July 2004 that VA provided all of his 
medical treatment, and that none was privately provided.  
Although a March 1998 VA outpatient treatment record noted 
that the Social Security Administration had found the veteran 
disabled, the SSA medical and administrative records 
pertinent to that finding cannot be pertinent to the instant 
claim.  SSA records cannot bear on the facts of what 
transpired at Nashville VAMC on July 29, 1996, other than by 
the veteran's report, which is of record under oath.  VA 
fault is not an element of an SSA disability determination.  
The RO has obtained, or the veteran has submitted, all VA 
medical records pertinent to the veteran's claim.  VA has 
discharged its duty to assist the veteran to obtain evidence 
necessary to substantiate the claim for the benefit sought.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).

In July 2004, the veteran testified at Nashville, Tennessee, 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals, who the Chairman of the Board designated 
to conduct the hearing.  38 U.S.C.A. § 7107 (West 2002).  The 
veteran submitted documentary evidence at the hearing with a 
waiver of his right to initial review of he evidence by the 
Nashville RO.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board may 
not make initial review of evidence unless claimant waives 
right to initial review by agency of original jurisdiction).  
The waiver prospectively encompassed the report of a VA 
examination scheduled for the near future and subsequently 
performed in August 2004.

In August 2004, VA obtained an examination of the veteran, 
comprehensive review of the medical records and a medical 
opinion by a neurosurgeon.  VA has discharged its duty to 
provide a medical examination and obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

There has been no failure to obtain any evidence of which VA 
has had notice.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  


ORDER

Entitlement to disability compensation under section 1151, 
title 38, United States Code for residuals of an attempted, 
unsuccessful lumbar puncture is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


